299 S.W.3d 335 (2009)
David WASHINGTON, Appellant,
v.
COLOR ART OFFICE INTERIORS, INC., and Division of Employment Security, Respondents.
No. ED 93173.
Missouri Court of Appeals, Eastern District, Division One.
December 15, 2009.
Susan L. Thurmer, St. Louis, MO, for appellant.
Rachel M. Lewis, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
David Washington appeals the decision of the Labor and Industrial Relations Commission denying his unemployment benefits. We have reviewed the briefs and the record on appeal, and we conclude that the Commission's decision is supported by competent and substantial evidence on the whole record, and no error of law appears.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).